
	
		III
		Calendar No. 36
		112th CONGRESS
		1st Session
		H. CON. RES. 34
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 2, 2011
			Received and referred to the
			 Committee on the Budget;
			 committee discharged pursuant to Section 300 of the Congressional Budget Act;
			 placed on the calendar
		
		CONCURRENT RESOLUTION
		Establishing the budget for the United
		  States Government for fiscal year 2012 and setting forth appropriate budgetary
		  levels for fiscal years 2013 through 2021.
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2012
			(a)DeclarationThe
			 Congress determines and declares that this concurrent resolution establishes
			 the budget for fiscal year 2012 and sets forth appropriate budgetary levels for
			 fiscal years 2013 through 2021.
			(b)Table of
			 ContentsThe table of
			 contents for this resolution is as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2012.
					Title I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Major functional categories.
					Title II—Recommended Levels and Amounts for Fiscal Years 2030,
				2040, and 2050
					Sec. 201. Policy statement on long-term budgeting.
					Title III—Reserves and Contingencies
					Sec. 301. Costs of the global war on terrorism.
					Sec. 302. Effective date.
					Sec. 303. Reserve fund for health care reform.
					Sec. 304. Reserve fund for the sustainable growth rate of the
				Medicare program.
					Sec. 305. Reserve fund for deficit-neutral revenue
				measures.
					Sec. 306. Deficit-neutral reserve fund for rural counties and
				schools.
					Title IV—Budget Enforcement
					Sec. 401. Discretionary spending limits.
					Sec. 402. Limitation on advance appropriations.
					Sec. 403. Concepts and definitions.
					Sec. 404. Adjustments of aggregates and allocations for
				legislation.
					Sec. 405. Limitation on long-term spending.
					Sec. 406. Budgetary treatment of certain
				transactions.
					Sec. 407. Application and effect of changes in allocations and
				aggregates.
					Sec. 408. Fair value estimates.
					Sec. 409. Exercise of rulemaking powers.
					Title V—Policy
					Sec. 501. Policy Statement on Medicare.
					Sec. 502. Policy Statement on Social Security.
					Sec. 503. Policy statement on budget enforcement.
					Title VI—Sense of the House provisions
					Sec. 601. Sense of the House on a responsible deficit reduction
				plan must consider all programs, including those at the Pentagon and the other
				national security agencies.
					Sec. 602. Sense of the House regarding the importance of child
				support enforcement.
				
			IRecommended levels
			 and amounts
			101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2012
			 through 2021:
				(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended
			 levels of Federal revenues are as follows:
						
							Fiscal year 2012:
				$1,866,454,000,000.
							Fiscal year 2013:
				$2,127,981,000,000.
							Fiscal year 2014:
				$2,324,503,000,000.
							Fiscal year 2015:
				$2,425,363,000,000.
							Fiscal year 2016:
				$2,522,695,000,000.
							Fiscal year 2017:
				$2,693,493,000,000.
							Fiscal year 2018:
				$2,807,893,000,000.
							Fiscal year 2019:
				$2,958,678,000,000.
							Fiscal year 2020:
				$3,119,794,000,000.
							Fiscal year 2021:
				$3,286,942,000,000.
					(B)The amounts by
			 which the aggregate levels of Federal revenues should be changed are as
			 follows:
						
							Fiscal year 2012: -$25,000,000,000.
							Fiscal year 2013:
				-$227,000,000,000.
							Fiscal year 2014:
				-$346,000,000,000.
							Fiscal year 2015:
				-$406,000,000,000.
							Fiscal year 2016:
				-$448,000,000,000.
							Fiscal year 2017:
				-$482,000,000,000.
							Fiscal year 2018:
				-$527,000,000,000.
							Fiscal year 2019:
				-$544,000,000,000.
							Fiscal year 2020:
				-$561,000,000,000.
							Fiscal year 2021:
				-$597,000,000,000.
					(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
					
						Fiscal year 2012:
				$2,858,545,000,000.
						Fiscal year 2013:
				$2,835,737,000,000.
						Fiscal year 2014:
				$2,905,952,000,000.
						Fiscal year 2015:
				$2,970,061,000,000.
						Fiscal year 2016:
				$3,114,578,000,000.
						Fiscal year 2017:
				$3,224,937,000,000.
						Fiscal year 2018:
				$3,330,942,000,000.
						Fiscal year 2019:
				$3,490,088,000,000.
						Fiscal year 2020:
				$3,639,728,000,000.
						Fiscal year 2021:
				$3,767,274,000,000.
				(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
					
						Fiscal year 2012:
				$2,947,916,000,000.
						Fiscal year 2013:
				$2,915,241,000,000.
						Fiscal year 2014:
				$2,902,944,000,000.
						Fiscal year 2015:
				$2,949,301,000,000.
						Fiscal year 2016:
				$3,097,060,000,000.
						Fiscal year 2017:
				$3,193,477,000,000.
						Fiscal year 2018:
				$3,271,881,000,000.
						Fiscal year 2019:
				$3,450,742,000,000.
						Fiscal year 2020:
				$3,587,701,000,000.
						Fiscal year 2021:
				$3,726,564,000,000.
				(4)Deficits
			 (on-budget)For purposes of the enforcement of this resolution,
			 the amounts of the deficits (on-budget) are as follows:
					
						Fiscal year 2012:
				$1,081,462,000,000.
						Fiscal year 2013: $787,260,000,000.
						Fiscal year 2014: $578,441,000,000.
						Fiscal year 2015: $523,938,000,000.
						Fiscal year 2016: $574,365,000,000.
						Fiscal year 2017: $499,984,000,000.
						Fiscal year 2018: $463,988,000,000.
						Fiscal year 2019: $492,064,000,000.
						Fiscal year 2020: $467,907,000,000.
						Fiscal year 2021:
				$439,622,000,000.
				(5)Debt subject to
			 limitPursuant to section 301(a)(5) of the Congressional Budget
			 Act of 1974, the appropriate levels of the public debt are as follows:
					
						Fiscal year 2012:
				$16,204,000,000,000.
						Fiscal year 2013:
				$17,177,000,000,000.
						Fiscal year 2014:
				$17,951,000,000,000.
						Fiscal year 2015:
				$18,697,000,000,000.
						Fiscal year 2016:
				$19,503,000,000,000.
						Fiscal year 2017:
				$20,245,000,000,000.
						Fiscal year 2018:
				$20,968,000,000,000.
						Fiscal year 2019:
				$21,699,000,000,000.
						Fiscal year 2020:
				$22,408,000,000,000.
						Fiscal year 2021:
				$23,102,000,000,000.
				(6)Debt held by the
			 publicThe appropriate levels of debt held by the public are as
			 follows:
					
						Fiscal year 2012:
				$11,418,000,000,000.
						Fiscal year 2013:
				$12,216,000,000,000.
						Fiscal year 2014:
				$12,797,000,000,000.
						Fiscal year 2015:
				$13,319,000,000,000.
						Fiscal year 2016:
				$13,876,000,000,000.
						Fiscal year 2017:
				$14,351,000,000,000.
						Fiscal year 2018:
				$14,787,000,000,000.
						Fiscal year 2019:
				$15,242,000,000,000.
						Fiscal year 2020:
				$15,673,000,000,000.
						Fiscal year 2021;
				$16,068,000,000,000.
				102.Major
			 functional categoriesThe
			 Congress determines and declares that the appropriate levels of new budget
			 authority and outlays for fiscal years 2011 through 2021 for each major
			 functional category are:
				(1)National Defense
			 (050):
					Fiscal year
			 2012:
					(A)New
			 budget authority, $582,626,000,000.
					(B)Outlays, $593,580,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $600,283,000,000.
					(B)Outlays, $597,211,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $616,451,000,000.
					(B)Outlays, $606,903,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $628,847,000,000.
					(B)Outlays, $618,837,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $641,976,000,000.
					(B)Outlays, $635,475,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $653,695,000,000.
					(B)Outlays, $643,275,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $665,679,000,000.
					(B)Outlays, $650,246,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $677,884,000,000.
					(B)Outlays, $666,959,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $690,273,000,000.
					(B)Outlays, $679,088,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $702,903,000,000.
					(B)Outlays, $691,494,000,000.
					(2)International
			 Affairs (150):
					Fiscal year
			 2012:
					(A)New
			 budget authority, $36,575,000,000.
					(B)Outlays, $36,102,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $35,653,000,000.
					(B)Outlays, $34,545,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $31,694,000,000.
					(B)Outlays, $34,178,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $30,316,000,000.
					(B)Outlays, $32,613,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $29,356,000,000.
					(B)Outlays, $32,161,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $30,729,000,000.
					(B)Outlays, $31,926,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $31,978,000,000.
					(B)Outlays, $31,594,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $32,824,000,000.
					(B)Outlays, $30,487,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $33,698,000,000.
					(B)Outlays, $30,123,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $34,572,000,000.
					(B)Outlays, $30,740,000,000.
					(3)General Science,
			 Space, and Technology (250):
					Fiscal year
			 2012:
					(A)New
			 budget authority, $27,452,000,000.
					(B)Outlays, $29,798,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $27,316,000,000.
					(B)Outlays, $28,242,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $27,312,000,000.
					(B)Outlays, $27,763,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $27,312,000,000.
					(B)Outlays, $27,469,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $27,311,000,000.
					(B)Outlays, $27,506,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $27,652,000,000.
					(B)Outlays, $27,646,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $28,341,000,000.
					(B)Outlays, $28,114,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $29,049,000,000.
					(B)Outlays, $28,684,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $29,758,000,000.
					(B)Outlays, $29,344,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $30,472,000,000.
					(B)Outlays, $29,946,000,000.
					(4)Energy
			 (270):
					Fiscal year
			 2012:
					(A)New
			 budget authority, $6,996,000,000.
					(B)Outlays, $16,174,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $3,850,000,000.
					(B)Outlays, $10,053,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $1,215,000,000.
					(B)Outlays, $4,547,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $1,101,000,000.
					(B)Outlays, $1,360,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $1,021,000,000.
					(B)Outlays, $340,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $1,010,000,000.
					(B)Outlays, $460,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $1,075,000,000.
					(B)Outlays, $539,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $1,211,000,000.
					(B)Outlays, $497,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $1,179,000,000.
					(B)Outlays, $470,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $1,195,000,000.
					(B)Outlays, $476,000,000.
					(5)Natural Resources
			 and Environment (300):
					Fiscal year
			 2012:
					(A)New
			 budget authority, $31,921,000,000.
					(B)Outlays, $36,818,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $29,414,000,000.
					(B)Outlays, $33,386,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $25,296,000,000.
					(B)Outlays, $28,943,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $26,893,000,000.
					(B)Outlays, $29,271,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $25,231,000,000.
					(B)Outlays, $26,070,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $26,156,000,000.
					(B)Outlays, $26,307,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $26,618,000,000.
					(B)Outlays, $25,308,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $26,956,000,000.
					(B)Outlays, $25,439,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $27,787,000,000.
					(B)Outlays, $25,990,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $27,756,000,000.
					(B)Outlays, $25,992,000,000.
					(6)Agriculture
			 (350):
					Fiscal year
			 2012:
					(A)New
			 budget authority, $19,819,000,000.
					(B)Outlays, $19,559,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $18,396,000,000.
					(B)Outlays, $21,989,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $16,717,000,000.
					(B)Outlays, $16,469,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $17,355,000,000.
					(B)Outlays, $16,688,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $17,235,000,000.
					(B)Outlays, $16,505,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $16,859,000,000.
					(B)Outlays, $16,069,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $17,025,000,000.
					(B)Outlays, $16,180,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $17,159,000,000.
					(B)Outlays, $16,283,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $17,469,000,000.
					(B)Outlays, $16,579,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $17,755,000,000.
					(B)Outlays, $16,873,000,000.
					(7)Commerce and
			 Housing Credit (370):
					Fiscal year
			 2012:
					(A)New
			 budget authority, $14,317,000,000.
					(B)Outlays, $16,275,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $4,040,000,000.
					(B)Outlays, $2,611,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $508,000,000.
					(B)Outlays, -$13,986,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 -$2,609,000,000.
					(B)Outlays, -$19,417,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 -$3,260,000,000.
					(B)Outlays, -$23,459,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 -$293,000,000.
					(B)Outlays, -$23,592,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 -$261,000,000.
					(B)Outlays, -$25,981,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 -$222,000,000.
					(B)Outlays, -$17,547,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 -$128,000,000.
					(B)Outlays, -$17,992,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 -$196,000,000.
					(B)Outlays, -$19,650,000,000.
					(8)Transportation
			 (400):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $64,316,000,000.
					(B)Outlays, $80,431,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $64,515,000,000.
					(B)Outlays, $71,264,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $64,265,000,000.
					(B)Outlays, $67,722,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $60,377,000,000.
					(B)Outlays, $66,084,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $68,563,000,000.
					(B)Outlays, $65,957,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $65,916,000,000.
					(B)Outlays, $67,036,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $70,578,000,000.
					(B)Outlays, $67,451,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $66,719,000,000.
					(B)Outlays, $69,869,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $67,472,000,000.
					(B)Outlays, $71,551,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $68,936,000,000.
					(B)Outlays, $76,853,000,000.
					(9)Community and
			 Regional Development (450):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $11,572,000,000.
					(B)Outlays, $23,559,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $11,344,000,000.
					(B)Outlays, $20,609,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $11,280,000,000.
					(B)Outlays, $18,127,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $11,206,000,000.
					(B)Outlays, $14,176,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $11,117,000,000.
					(B)Outlays, $12,257,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $11,219,000,000.
					(B)Outlays, $11,231,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $11,497,000,000.
					(B)Outlays, $10,860,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $11,779,000,000.
					(B)Outlays, $11,028,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $12,065,000,000.
					(B)Outlays, $11,294,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $12,354,000,000.
					(B)Outlays, $11,524,000,000.
					(10)Education,
			 Training, Employment, and Social Services (500):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $67,122,000,000.
					(B)Outlays, $100,012,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $63,887,000,000.
					(B)Outlays, $73,071,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $66,076,000,000.
					(B)Outlays, $68,044,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $69,446,000,000.
					(B)Outlays, $70,450,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $73,314,000,000.
					(B)Outlays, $73,310,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $75,371,000,000.
					(B)Outlays, $75,665,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $76,798,000,000.
					(B)Outlays, $77,013,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $78,314,000,000.
					(B)Outlays, $78,385,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $79,629,000,000.
					(B)Outlays, $79,806,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $80,952,000,000.
					(B)Outlays, $81,047,000,000.
					(11)Health
			 (550):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $341,873,000,000.
					(B)Outlays, $346,636,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $343,733,000,000.
					(B)Outlays, $340,608,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $338,064,000,000.
					(B)Outlays, $320,444,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $327,012,000,000.
					(B)Outlays, $315,117,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $320,409,000,000.
					(B)Outlays, $325,200,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $339,663,000,000.
					(B)Outlays, $342,703,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $349,840,000,000.
					(B)Outlays, $347,303,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $371,826,000,000.
					(B)Outlays, $368,558,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $395,908,000,000.
					(B)Outlays, $382,056,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $404,674,000,000.
					(B)Outlays, $400,682,000,000.
					(12)Medicare
			 (570):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $481,521,000,000.
					(B)Outlays, $481,816,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $519,903,000,000.
					(B)Outlays, $520,406,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $550,105,000,000.
					(B)Outlays, $550,248,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $573,252,000,000.
					(B)Outlays, $573,333,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $618,945,000,000.
					(B)Outlays, $619,385,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $637,938,000,000.
					(B)Outlays, $638,059,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $657,067,000,000.
					(B)Outlays, $657,111,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $711,486,000,000.
					(B)Outlays, $711,897,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $758,271,000,000.
					(B)Outlays, $758,376,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $809,106,000,000.
					(B)Outlays, $809,201,000,000.
					(13)Income Security
			 (600):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $501,664,000,000.
					(B)Outlays, $501,006,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $487,498,000,000.
					(B)Outlays, $487,248,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $457,308,000,000.
					(B)Outlays, $456,072,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $431,150,000,000.
					(B)Outlays, $429,143,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $436,659,000,000.
					(B)Outlays, $438,896,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $436,985,000,000.
					(B)Outlays, $434,795,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $441,467,000,000.
					(B)Outlays, $434,302,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $457,183,000,000.
					(B)Outlays, $454,448,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $468,308,000,000.
					(B)Outlays, $465,565,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $480,687,000,000.
					(B)Outlays, $477,942,000,000.
					(14)Social Security
			 (650):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $54,439,000,000.
					(B)Outlays, $54,624,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $29,096,000,000.
					(B)Outlays, $29,256,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $32,701,000,000.
					(B)Outlays, $32,776,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $36,261,000,000.
					(B)Outlays, $36,311,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $40,171,000,000.
					(B)Outlays, $40,171,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $44,263,000,000.
					(B)Outlays, $44,263,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $48,717,000,000.
					(B)Outlays, $48,717,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $53,508,000,000.
					(B)Outlays, $53,508,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $58,552,000,000.
					(B)Outlays, $58,552,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $64,053,000,000.
					(B)Outlays, $64,053,000,000.
					(15)Veterans Benefits
			 and Services (700):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $128,339,000,000.
					(B)Outlays, $127,140,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $130,024,000,000.
					(B)Outlays, $130,025,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $134,143,000,000.
					(B)Outlays, $134,055,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $138,167,000,000.
					(B)Outlays, $137,851,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $147,410,000,000.
					(B)Outlays, $146,868,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $146,323,000,000.
					(B)Outlays, $145,704,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $145,412,000,000.
					(B)Outlays, $144,751,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $155,091,000,000.
					(B)Outlays, $154,407,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $159,680,000,000.
					(B)Outlays, $158,979,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $164,381,000,000.
					(B)Outlays, $163,622,000,000.
					(16)Administration of
			 Justice (750):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $56,946,000,000.
					(B)Outlays, $53,931,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $45,326,000,000.
					(B)Outlays, $50,482,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $45,093,000,000.
					(B)Outlays, $48,664,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $44,928,000,000.
					(B)Outlays, $47,337,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $47,009,000,000.
					(B)Outlays, $48,519,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $45,731,000,000.
					(B)Outlays, $46,650,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $46,669,000,000.
					(B)Outlays, $46,957,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $47,768,000,000.
					(B)Outlays, $47,649,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $50,848,000,000.
					(B)Outlays, $50,415,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $52,863,000,000.
					(B)Outlays, $52,407,000,000.
					(17)General
			 Government (800):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $22,762,000,000.
					(B)Outlays, $27,205,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $22,185,000,000.
					(B)Outlays, $23,460,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $22,232,000,000.
					(B)Outlays, $22,619,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $22,183,000,000.
					(B)Outlays, $22,021,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $22,217,000,000.
					(B)Outlays, $21,643,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $22,453,000,000.
					(B)Outlays, $21,718,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $22,979,000,000.
					(B)Outlays, $22,016,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $23,559,000,000.
					(B)Outlays, $22,295,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $23,915,000,000.
					(B)Outlays, $22,606,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $24,356,000,000.
					(B)Outlays, $23,024,000,000.
					(18)Net Interest
			 (900):
					Fiscal year
			 2012:
					(A)New
			 budget authority, $372,558,000,000.
					(B)Outlays, $372,558,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, $435,109,000,000.
					(B)Outlays, $435,109,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, $508,435,000,000.
					(B)Outlays, $508,435,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, $578,063,000,000.
					(B)Outlays, $578,063,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, $648,083,000,000.
					(B)Outlays, $648,083,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, $712,300,000,000.
					(B)Outlays, $712,300,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, $769,605,000,000.
					(B)Outlays, $769,605,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, $818,115,000,000.
					(B)Outlays, $818,115,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, $864,371,000,000.
					(B)Outlays, $864,371,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, $899,690,000,000.
					(B)Outlays, $899,690,000,000.
					(19)Allowances
			 (920):
					Fiscal year
			 2012:
					(A)New
			 budget authority, -$6,299,000,000.
					(B)Outlays, -$2,626,000,000.
					Fiscal year
			 2013:
					(A)New
			 budget authority, -$4,386,000,000.
					(B)Outlays, -$5,545,000,000.
					Fiscal year
			 2014:
					(A)New
			 budget authority, -$10,247,000,000.
					(B)Outlays, -$11,263,000,000.
					Fiscal year
			 2015:
					(A)New
			 budget authority, -$16,340,000,000.
					(B)Outlays, -$16,946,000,000.
					Fiscal year
			 2016:
					(A)New
			 budget authority, -$22,243,000,000.
					(B)Outlays, -$22,809,000,000.
					Fiscal year
			 2017:
					(A)New
			 budget authority, -$27,786,000,000.
					(B)Outlays, -$27,637,000,000.
					Fiscal year
			 2018:
					(A)New
			 budget authority, -$33,072,000,000.
					(B)Outlays, -$32,959,000,000.
					Fiscal year
			 2019:
					(A)New
			 budget authority, -$38,404,000,000.
					(B)Outlays, -$38,286,000,000.
					Fiscal year
			 2020:
					(A)New
			 budget authority, -$43,684,000,000.
					(B)Outlays, -$43,594,000,000.
					Fiscal year
			 2021:
					(A)New
			 budget authority, -$49,060,000,000.
					(B)Outlays, -$48,947,000,000.
					(20)Undistributed
			 Offsetting Receipts (950):
					Fiscal year
			 2012:
					(A)New budget authority,
			 -$84,517,000,000.
					(B)Outlays, -$84,517,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 -$81,449,000,000.
					(B)Outlays, -$81,449,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 -$82,695,000,000.
					(B)Outlays, -$82,695,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 -$84,857,000,000.
					(B)Outlays, -$84,857,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 -$85,946,000,000.
					(B)Outlays, -$85,946,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 -$91,248,000,000.
					(B)Outlays, -$91,248,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 -$97,099,000,000.
					(B)Outlays, -$97,099,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 -$101,718,000,000.
					(B)Outlays, -$101,718,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 -$105,645,000,000.
					(B)Outlays, -$105,645,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 -$110,174,000,000.
					(B)Outlays, -$110,174,000,000.
					(21)Global War on Terrorism and related
			 activities (970):
					Fiscal year
			 2012:
					(A)New budget authority,
			 $126,544,000,000.
					(B)Outlays, $117,835,000,000.
					Fiscal year
			 2013:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $92,661,000,000.
					Fiscal year
			 2014:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $64,878,000,000.
					Fiscal year
			 2015:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $54,401,000,000.
					Fiscal year
			 2016:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $50,929,000,000.
					Fiscal year
			 2017:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $50,147,000,000.
					Fiscal year
			 2018:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $49,851,000,000.
					Fiscal year
			 2019:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $49,784,000,000.
					Fiscal year
			 2020:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $49,769,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $50,000,000,000.
					(B)Outlays, $49,769,000,000.
					IIRecommended
			 Levels and Amounts for Fiscal Years 2030, 2040, and 2050
			201.Policy
			 statement on long-term budgetingThe following are the recommended budget
			 levels for each of fiscal years 2030, 2040, and 2050 as a percent of the gross
			 domestic product of the United States:
				(1)Federal
			 RevenuesThe appropriate levels of Federal revenues are as
			 follows:
					
						Fiscal year 2030: 19 percent.
						Fiscal year 2040: 19 percent.
						Fiscal year 2050: 19
				percent.
				(2)Budget
			 outlaysThe appropriate levels of total budget outlays are as
			 follows:
					
						Fiscal year 2030: 20.75 percent.
						Fiscal year 2040: 18.75 percent.
						Fiscal year 2050: 14.75
				percent.
				(3)DeficitsThe
			 appropriate amounts of deficits are as follows:
					
						Fiscal year 2030: -1.75 percent.
						Fiscal year 2040: 0.25 percent.
						Fiscal year 2050: 4.25
				percent.
				(4)Debt held by the
			 publicThe appropriate levels of debt held by the public are as
			 follows:
					
						Fiscal year 2030: 64 percent.
						Fiscal year 2040: 48 percent.
						Fiscal year 2050: 10
				percent.
				IIIReserves and
			 Contingencies
			301.Costs of the
			 global war on terrorismIn the
			 House, if any bill, joint resolution, amendment, or conference report makes
			 appropriations for fiscal year 2012 for the global war on terrorism and other
			 activities and such amounts are so designated pursuant to this paragraph, then
			 the allocation to the House Committee on Appropriations and the discretionary
			 spending limits set forth in section 401 may be adjusted by the amounts
			 provided in such legislation for that purpose up to the amounts of budget
			 authority specified in section 102(21) for fiscal year 2012 and the new outlays
			 resulting therefrom.
			302.Effective
			 dateSection 3(c) of House
			 Resolution 5 (112th Congress) shall have force and effect through May 31,
			 2011.
			303.Reserve fund
			 for health care reformIn the
			 House, the chairman of the Committee on the Budget may revise the allocations,
			 aggregates, and other appropriate levels in this resolution for the budgetary
			 effects of any bill, joint resolution, amendment, or conference report that
			 repeals the Patient Protection and Affordable Care Act or the Health Care and
			 Education Reconciliation Act of 2010.
			304.Reserve fund
			 for the sustainable growth rate of the Medicare programIn the House, the chairman of the Committee
			 on the Budget may revise the allocations, aggregates, and other appropriate
			 levels in this resolution for the budgetary effects of any bill, joint
			 resolution, amendment, or conference report that includes provisions amending
			 or superseding the system for updating payments under section 1848 of the
			 Social Security Act, if such measure does not increase the deficit in the
			 period of fiscal years 2012 through 2021.
			305.Reserve fund for
			 deficit-neutral revenue measuresIf any bill reported by the Committee on
			 Ways and Means, or amendment thereto or conference report thereon, decreases
			 revenue, the chair of the Committee on the Budget may adjust the allocations
			 and aggregates of this concurrent resolution, if such measure would not
			 increase the deficit over the period of fiscal years 2012 through 2021.
			306.Deficit-neutral
			 reserve fund for rural counties and schoolsIn the House, the chairman of the Committee
			 on the Budget may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that make changes to or provide for the reauthorization of the Secure Rural
			 Schools and Community Self Determination Act of 2000 (Public Law 106–393 ) or make changes to the Payments in Lieu of Taxes Act
			 of 1976 (Public Law 94–565), or both, by the amounts provided by that
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit or direct spending over either the period of the total of
			 fiscal years 2012 through 2021 or the period of the total of fiscal years 2012
			 through 2016, or for fiscal year 2012.
			IVBudget
			 Enforcement
			401.Discretionary
			 spending limits
				(a)Discretionary
			 spending limitsSpending
			 limits for total discretionary Federal spending are—
					fiscal year
			 2012—
					(1)new budget authority,
			 $1,019,402,000,000; and
					(2)outlays, $1,170,384,000,000;
					fiscal year
			 2013—
					(1)new budget authority,
			 $1,027,896,000,000; and
					(2)outlays, $1,113,298,000,000;
					fiscal year
			 2014—
					(1)new budget authority,
			 $1,038,537,000,000; and
					(2)outlays, $1,094,740,000,000;
					fiscal year
			 2015—
					(1)new budget authority,
			 $1,046,680,000,000; and
					(2)outlays, $1,089,081,000,000;
					fiscal year
			 2016—
					(1)new budget authority,
			 $1,055,779,000,000; and
					(2)outlays, $1,093,043,000,000;
					fiscal year 2017—
					(1)new budget authority,
			 $1,067,794,000,000; and
					(2)outlays, $1,098,357,000,000;
					fiscal year
			 2018—
					(1)new budget authority,
			 $1,085,259,000,000; and
					(2)outlays, $1,105,668,000,000;
					fiscal year
			 2019—
					(1)new budget authority,
			 $1,103,802,000,000; and
					(2)outlays, $1,126,521,000,000;
					fiscal year
			 2020—
					(1)new budget authority,
			 $1,122,611,000,000; and
					(2)outlays, $1,145,102,000,000;
			 and
					fiscal year
			 2021—
					(1)new budget authority,
			 $1,141,640,000,000; and
					(2)outlays, $1,167,939,000,000.
					(b)EnforcementIn
			 the House, it shall not be in order to consider any bill or joint resolution,
			 or amendment thereto or conference report thereon, that causes discretionary
			 budget authority to exceed any level set forth in subsection (a).
				402.Limitation on
			 advance appropriations
				(a)In
			 generalIn the House, except
			 as provided in subsection (b), any bill, joint resolution, an amendment thereto
			 or conference report thereon, making a general appropriation or continuing
			 appropriation may not provide for advance appropriations.
				(b)ExceptionsAn
			 advance appropriation may be provided for programs, projects, activities, or
			 accounts referred to in subsection (c)(1) or identified in the report to
			 accompany this resolution or the joint explanatory statement of managers to
			 accompany this resolution under the heading Accounts Identified for
			 Advance Appropriations.
				(c)LimitationsFor fiscal year 2013, the aggregate amount
			 of advance appropriation shall not exceed—
					(1)$52,541,000,000
			 for the following programs in the Department of Veterans Affairs—
						(A)Medical
			 Services;
						(B)Medical Support
			 and Compliance; and
						(C)Medical Facilities
			 accounts of the Veterans Health Administration; and
						(2)$28,852,000,000 in
			 new budget authority for all other programs.
					(d)DefinitionIn
			 this section, the term advance appropriation means any new
			 discretionary budget authority provided in a bill or joint resolution making
			 general appropriations or any new discretionary budget authority provided in a
			 bill or joint resolution making continuing appropriations for fiscal year
			 2013.
				(e)AdjustmentsThe
			 chairman of the Committee on the Budget may adjust the list referred to in
			 subsection (b) or the amount set forth in subsection (c)(2) to accommodate the
			 enactment of general or continuing appropriation Acts for fiscal year 2011.
				403.Concepts and
			 definitionsUpon the enactment
			 of any bill or joint resolution providing for a change in budgetary concepts or
			 definitions, the chairman of the Committee on the Budget may adjust any
			 appropriate levels and allocations in this resolution accordingly.
			404.Adjustments of
			 aggregates and allocations for legislation
				(a)EnforcementFor purposes of enforcing this resolution,
			 the revenue levels shall be those set forth in the March 2011 Congressional
			 Budget Office baseline. The total amount of adjustments made under subsection
			 (b) may not cause revenue levels to be below the levels set forth in paragraph
			 (1)(A) of section 101 for fiscal year 2012 and the period comprising fiscal
			 years 2012 to 2021.
				(b)Adjustments(1)The chairman of the
			 Committee on the Budget may adjust the allocations and aggregates of this
			 concurrent resolution for—
						(A)the budgetary effects of measures
			 extending the Economic Growth and Tax Relief Reconciliation Act of 2001;
						(B)the budgetary effects of measures
			 extending the Jobs and Growth Tax Relief Reconciliation Act of 2003;
						(C)the budgetary effects of measures that
			 adjust the Alternative Minimum Tax exemption amounts to prevent a larger number
			 of taxpayers as compared with tax year 2008 from being subject to the
			 Alternative Minimum Tax or of allowing the use of nonrefundable personal
			 credits against the Alternative Minimum Tax, or both as applicable;
						(D)the budgetary effects of extending the
			 estate, gift, and generation-skipping transfer tax provisions of title III of
			 the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010;
						(E)the budgetary effects of measures
			 providing a 20 percent deduction in income to small businesses;
						(F)the budgetary effects of measures
			 implementing trade agreements;
						(G)the budgetary effects of measures
			 repealing the tax increases set forth in the Patient Protection and Affordable
			 Care Act and the Health Care and Education Affordability Reconciliation Act of
			 2010;
						(H)the budgetary effects of measures
			 reforming the Patient Protection and Affordable Care Act and the Health Care
			 and Education Affordability Reconciliation Act of 2010; and
						(I)the budgetary effects of measures
			 reforming the tax code and lowering tax rates.
						(2)A measure does not qualify for
			 adjustments under paragraph (1)(H) if it—
						(A)increases the deficit over the period
			 of fiscal years 2012 through 2021; or
						(B)increases revenues over the period of
			 fiscal years 2012 through 2021, other than by—
							(i)repealing or modifying the
			 individual mandate (codified as
			 section
			 5000A of the Internal Revenue Code of 1986); or
							(ii)modifying the subsidies to
			 purchase health insurance (codified as
			 section
			 36B of the Internal Revenue Code of 1986).
							(c)Other
			 adjustmentsIf a committee
			 other than the Committee on Appropriations reports a bill or joint resolution,
			 or an amendment thereto or a conference report thereon, providing for a
			 decrease in direct spending (budget authority and outlays flowing therefrom)
			 for any fiscal year and also provides for an authorization of appropriations
			 for the same purpose, upon the enactment of such measure, the chairman of the
			 Committee on the Budget may decrease the allocation to such committee and
			 increase the allocation of discretionary spending (budget authority and outlays
			 flowing therefrom) to the Committee on Appropriations for fiscal year 2012 and
			 the applicable discretionary spending limits by an amount equal to the new
			 budget authority (and the outlays flowing therefrom) provided for in a bill or
			 joint resolution making appropriations for the same purpose.
				405.Limitation on
			 long-term spending
				(a)In
			 generalIn the House, it shall not be in order to consider a bill
			 or joint resolution reported by a committee (other than the Committee on
			 Appropriations), or an amendment thereto or a conference report thereon, if the
			 provisions of such measure have the net effect of increasing mandatory spending
			 in excess of $5,000,000,000 for any period described in subsection (b).
				(b)Time
			 periods(1)The applicable periods
			 for purposes of this section are any of the first four consecutive
			 10-fiscal-year periods beginning with the first fiscal year following the last
			 fiscal year for which the applicable concurrent resolution on the budget sets
			 forth appropriate budgetary levels.
					(2)In this paragraph, the applicable
			 concurrent resolution on the budget is the one most recently adopted before the
			 date on which a committee first reported the bill or joint resolution described
			 in paragraph (1).
					406.Budgetary
			 treatment of certain transactions
				(a)In
			 GeneralNotwithstanding
			 section 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the
			 Budget Enforcement Act of 1990, and section 4001 of the Omnibus Budget
			 Reconciliation Act of 1989, the joint explanatory statement accompanying the
			 conference report on any concurrent resolution on the budget shall include in
			 its allocation under section 302(a) of the Congressional Budget Act of 1974 to
			 the Committee on Appropriations amounts for the discretionary administrative
			 expenses of the Social Security Administration and the United States Postal
			 Service.
				(b)Special
			 RuleFor purposes of applying section 302(f) of the Congressional
			 Budget Act of 1974, estimates of the level of total new budget authority and
			 total outlays provided by a measure shall include any off-budget discretionary
			 amounts.
				(c)AdjustmentsThe chairman of the Committee on the Budget
			 may adjust allocations and aggregates for legislation reported by the Committee
			 on Oversight and Government Reform that reforms the Federal retirement system,
			 but does not cause a net increase in the deficit for fiscal year 2012 and the
			 period comprising fiscal years 2012 to 2021.
				407.Application and
			 effect of changes in allocations and aggregates
				(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
					(1)apply while that
			 measure is under consideration;
					(2)take effect upon
			 the enactment of that measure; and
					(3)be published in
			 the Congressional Record as soon as practicable.
					(b)Effect of
			 Changed Allocations and AggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 included in this resolution.
				(c)Budget Committee
			 DeterminationsFor purposes of this resolution, the levels of new
			 budget authority, outlays, direct spending, new entitlement authority,
			 revenues, deficits, and surpluses for a fiscal year or period of fiscal years
			 shall be determined on the basis of estimates made by the Committee on the
			 Budget.
				(d)ExemptionsAny legislation for which the chairman of
			 the Committee on the Budget makes adjustments in the allocations and aggregates
			 of this concurrent resolution on the budget and complies with the Congressional
			 Budget Act of 1974 shall not be subject to the points of order set forth in
			 clause 10 of rule XXI of the Rules of the House of Representatives or section
			 405.
				408.Fair value
			 estimates
				(a)Request for
			 supplemental estimatesUpon
			 the request of the chairman or ranking member of the Committee on the Budget,
			 any estimate prepared for a measure under the terms of title V of the
			 Congressional Budget Act of 1974, credit reform, as a supplement
			 to such estimate of the Congressional Budget Office shall, to the extent
			 practicable, also provide an estimate of the current actual or estimated market
			 values representing the fair value of assets and liabilities
			 affected by such measure.
				(b)EnforcementIf
			 the Congressional Budget Office provides an estimate pursuant to subsection
			 (a), the chairman of the Committee on the Budget may use such estimate to
			 determine compliance with the Congressional Budget Act of 1974 and other
			 budgetary enforcement controls.
				409.Exercise of
			 rulemaking powers
				(a)In
			 generalThe House adopts the
			 provisions of this title—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and as such they shall be
			 considered as part of the rules of the House, and these rules shall supersede
			 other rules only to the extent that they are inconsistent with other such
			 rules; and
					(2)with full
			 recognition of the constitutional right of the House of Representatives to
			 change those rules at any time, in the same manner, and to the same extent as
			 in the case of any other rule of the House of Representatives.
					(b)Limitation on
			 applicationThe following provisions of H. Res. 5 (112th
			 Congress) shall no longer have force or effect:
					(1)Section 3(e) relating to advance
			 appropriations.
					(2)Section 3(f) relating to the treatment of
			 off-budget administrative expenses.
					(3)Section 3(g) relating to a long-term
			 spending point of order.
					VPolicy
			501.Policy Statement on
			 Medicare
				(a)FindingsThe House finds the following:
					(1)More than 46 million Americans depend on
			 Medicare for their health security.
					(2)The Medicare Trustees report has repeatedly
			 recommended that Medicare’s long-term financial challenges be addressed soon.
			 Each year without reform, the financial condition of Medicare becomes more
			 precarious and the threat to those in and near retirement becomes more
			 pronounced. According to the Congressional Budget Office—
						(A)the Hospital Insurance Trust Fund will be
			 exhausted in 2020 and unable to pay scheduled benefits; and
						(B)Medicare spending is growing faster than
			 the economy. Medicare outlays are currently rising at a rate of 7.2 percent per
			 year, and under CBO’s alternative fiscal scenario, mandatory spending on
			 Medicare is projected to reach 7 percent of GDP by 2035 and 14 percent of GDP
			 by 2080.
						(3)Failing to address this problem will leave
			 millions of American seniors without adequate health security and younger
			 generations burdened with enormous debt to pay for spending levels that cannot
			 be sustained.
					(b)Policy on
			 medicare reformIt is the
			 policy of this resolution to protect those in and near retirement from any
			 disruptions to their Medicare benefits and offer future beneficiaries the same
			 health care options available to Members of Congress.
				(c)AssumptionsThis resolution assumes reform of the
			 Medicare program such that:
					(1)Current Medicare benefits are preserved for
			 those in and near retirement, without changes.
					(2)For future
			 generations, when they reach eligibility, Medicare is reformed to provide a
			 premium support payment and a selection of guaranteed health coverage options
			 from which recipients can choose a plan that best suits their needs.
					(3)Medicare will
			 provide additional assistance for lower-income beneficiaries and those with
			 greater health risks.
					(4)Medicare spending
			 is put on a sustainable path and the Medicare program becomes solvent over the
			 long-term.
					502.Policy
			 Statement on Social Security
				(a)FindingsThe House finds the following:
					(1)More than 50
			 million retirees and individuals with a disability depend on Social Security
			 for a key part of their income. Since enactment, Social Security has served as
			 a vital leg on the three-legged stool of retirement security,
			 which includes employer provided pensions as well as personal savings.
					(2)The Social
			 Security Trustees report has repeatedly recommended that Social Security’s
			 long-term financial challenges be addressed soon. Each year without reform, the
			 financial condition of Social Security becomes more precarious and the threat
			 to seniors and those receiving Social Security disability benefits becomes more
			 pronounced:
						(A)In 2018, the
			 Federal Disability Insurance Trust Fund will be exhausted and will be unable to
			 pay scheduled benefits.
						(B)In 2037, the
			 combined Federal Old-Age and Survivors Insurance Trust Fund and Federal
			 Disability Insurance Trust Fund will be exhausted, and will be unable to pay
			 scheduled benefits.
						(C)With the
			 exhaustion of the Trust Funds in 2037, benefits will be cut 22 percent across
			 the board, devastating those currently in or near retirement and those who rely
			 on Social Security the most.
						(3)The current
			 recession has exacerbated the crisis to Social Security. The most recent CBO
			 projections find that Social Security has entered into permanent cash
			 deficits.
					(4)Lower-income
			 Americans rely on Social Security for a larger proportion of their retirement
			 income. Therefore, reforms should take into consideration the need to protect
			 lower-income Americans’ retirement security.
					(5)Americans deserve
			 action by their elected officials on Social Security reform. It is critical
			 that the Congress and the administration work together in a bipartisan fashion
			 to address the looming insolvency of Social Security. In this spirit, this
			 resolution creates a bipartisan opportunity to find solutions by requiring
			 policymakers to ensure that Social Security remains a critical part fo the
			 safety net.
					(b)Policy on Social
			 SecurityIt is the policy of this resolution that Congress should
			 work on a bipartisan basis to make Social Security permanently solvent. This
			 resolution assumes reform of a current law trigger, such that—
					(1)(A)if in any year the Board
			 of Trustees of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund in its annual Trustees’ Report
			 determines that the 75-year actuarial balance of the Social Security Trust
			 Funds is in deficit, and the annual balance of the Social Security Trust Funds
			 in the 75th year is in deficit, the Board of Trustees should, not later than
			 September 30 of the same calendar year, submit to the President recommendations
			 for statutory reforms necessary to achieve a positive 75-year actuarial balance
			 and a positive annual balance in the 75th year; and
						(B)such recommendations provided to the
			 President should be agreed upon by both Public Trustees of the Board of
			 Trustees;
						(2)(A)not later than December
			 1 of the same calendar year in which the Board of Trustees submits its
			 recommendations, the President shall promptly submit implementing legislation
			 to both Houses of Congress, including recommendations necessary to achieve a
			 positive 75-year actuarial balance and a positive annual balance in the 75th
			 year; and
						(B)the Majority Leader of the Senate and
			 the Majority Leader of the House should introduce such legislation upon
			 receipt;
						(3)within 60 days of
			 the President submitting legislation, the committees of jurisdiction to which
			 the legislation has been referred should report such legislation, which should
			 be considered by the full House or Senate under expedited procedures;
			 and
					(4)legislation
			 submitted by the President should—
						(A)protect those in
			 and near retirement;
						(B)preserve the
			 safety net for those who rely on Social Security, including survivors and those
			 with disabilities;
						(C)improve fairness
			 for participants; and
						(D)reduce the burden
			 on, and provide certainty for, future generations.
						503.Policy
			 statement on budget enforcement
				(a)FindingsThe House finds the following:
					(1)The President’s fiscal year 2012 budget
			 requests a $13 trillion increase in the debt subject to limit over the period
			 of years covered by the budget.
					(2)Under the
			 President’s fiscal year 2012 budget, according to the Congressional Budget
			 Office, debt held by the public will rise to 69 percent of gross domestic
			 product in 2011 and will reach 87.4 percent of gross domestic product by
			 2021.
					(3)The Congressional
			 Budget Office, the Federal Reserve, the General Accountability Office, the
			 President’s National Commission on Fiscal Responsibility and Reform, and ten
			 former Chairmen of the Council of Economic Advisors all concluded that debt is
			 growing at unsustainable rates and must be brought under control.
					(4)Admiral Mike
			 Mullen, Chairman of the Joint Chiefs of Staff, stated, Our national debt
			 is our biggest national security threat..
					(5)According to the
			 Congressional Budget Office, if entitlements are not reformed, entitlement
			 spending on Social Security, Medicare, and Medicaid will exceed the historical
			 average of revenue collections as a share of the economy within forty
			 years.
					(6)According to the
			 Congressional Budget Office, under current policies, debt would reach levels
			 that the economy could no longer sustain in 2037 and a fiscal crisis is likely
			 to occur well before that date.
					(7)To avoid a fiscal
			 crisis, Congress must enact legislation that makes structural reforms to
			 entitlement programs.
					(8)Instead of
			 automatic debt increases (the Gephardt rule was repealed by the
			 House in House Resolution 5) and automatic spending increases, Congress needs
			 to put limits on spending with automatic reductions if spending limits are not
			 met.
					(9)The adoption of a conference report on this
			 concurrent resolution will not cause the automatic passage of an increase in
			 the debt limit by the House of Representatives.
					(10)Changes in debt levels assumed in this
			 resolution are contingent upon its proposed spending reductions being
			 achieved.
					(11)From 1990 to
			 2002, there were statutory enforceable limits on discretionary spending.
					(12)The budget lacks
			 controls over spending in the short-term and the long-term. Greater
			 transparency and controls, particularly for entitlement spending in the
			 long-term, are needed to provide Congress with tools to tackle this growing
			 threat of a fiscal crisis.
					(b)Policy on debt
			 controlsIt is the policy of this concurrent resolution on the
			 budget that in order to begin to bring debt under control the following
			 statutory spending and debt controls are needed:
					(1)Enforceable
			 statutory caps on discretionary spending at levels set forth in this fiscal
			 year 2012 concurrent resolution on the budget for the period of fiscal years
			 2012 through 2021.
					(2)Any increase in
			 the statutory debt limit be accompanied by the enactment of a budget
			 enforcement mechanism to ensure that if spending reductions are not achieved
			 there would be—
						(A)an
			 across-the-board reduction in spending at the end of the year;
						(B)a fast-track
			 process or failsafe mechanism to give Congress the ability to expedite
			 consideration of legislation to reduce spending and avoid the automatic
			 across-the-board spending reductions; and
						(C)an exemption of
			 Social Security from these enforcement mechanisms, with Social Security
			 solvency ensured as provide in section 502.
						(3)Limits on total
			 spending with long-term structural reforms that—
						(A)require—
							(i)the
			 Office of Management and Budget and the Congressional Budget Office to make
			 long-term budget projections (similar to the timeframes of projections made by
			 the Social Security and Medicare trustees);
							(ii)the
			 inclusion of the estimated long-term fiscal impact of the President’s budget in
			 the President’s annual budget submission;
							(iii)in
			 the Congressional Budget Office’s reestimate of the President’s budget, an
			 estimate of the long-term impact of the President’s budget; and
							(iv)in
			 Congressional Budget Office estimates on legislation, an estimate of the
			 long-term impact of legislation that has a significant impact on the long-term
			 budget;
							(B)require enactment of enforceable caps on
			 total spending as a share of gross domestic product as set forth in this
			 resolution;
						(C)require the review by Congress of
			 Congressional Budget Office projections relative to the statutory caps and
			 enactment of legislation to reduce spending to meet those caps;
						(D)require enactment of an enforcement
			 mechanism to ensure that if these spending reductions are not achieved, there
			 would be an across-the-board reduction in spending at the end of the
			 year;
						(E)require enactment of a fast-track process
			 or failsafe mechanism to provide Congress with the ability to expedite
			 consideration of legislation to reduce spending and avoid the automatic
			 across-the-board spending reductions; and
						(F)exempt Social Security from these
			 enforcement mechanisms, with Social Security solvency ensured as provided in
			 section 501.
						VISense of the
			 House provisions
			601.Sense of the
			 House on a responsible deficit reduction plan must consider all programs,
			 including those at the Pentagon and the other national security
			 agenciesIt is the sense of
			 the House that the Nation’s debt is an immense security threat to our country,
			 just as Admiral Mullen, Chairman of the Joint Chiefs of Staff, has stated; the
			 Government Accountability Office has recently issued a report documenting
			 billions of dollars of waste and duplication at Government agencies, including
			 the Department of Defense, and the Department of Defense has never passed a
			 clean audit; the bipartisan National Commission on Fiscal Responsibility and
			 Reform and the bipartisan Rivlin-Domenici Debt Reduction Task Force were
			 correct in concluding that all programs, including national security, should be
			 on the table as part of a deficit reduction plan; and any budget
			 plan serious about reducing the deficit must follow this precept to consider
			 all programs, including national security programs, the largest segment of
			 discretionary spending.
			602.Sense of the
			 House regarding the importance of child support enforcementIt is the sense of the House that—
				(1)additional
			 legislative action is needed to ensure that States have the necessary resources
			 to collect all child support that is owed to families and allow them to pass
			 100 percent of support on to families without financial penalty; and
				(2)when 100 percent
			 of child support payments are passed to the child, rather than administrative
			 expenses, program integrity is improved and child support participation
			 increases.
				
	
		
			Passed the House of
			 Representatives April 15, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		May 2, 2011
		Received and referred to the
		  Committee on the Budget;
		  committee discharged pursuant to Section 300 of the Congressional Budget Act;
		  placed on the calendar
	
